Citation Nr: 9923207	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for a right leg scar, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1993 and later RO decisions that increased the 
evaluation for the residuals of a right knee injury, 
including a scar, from zero to 10 percent.  The veteran 
appealed to the Board for a higher rating.  In a February 
1996 decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court).

A May 1996 RO rating decision assigned a separate 10 percent 
evaluation for a scar of the right leg.  In a February 1997 
motion to the Court, the appellee, Secretary of Veterans 
Affairs, requested that the February 1996 Board decision be 
vacated and the case remanded for further development and 
readjudication.  In a May 1997 order, the Court granted the 
appellee's motion, and the case was thereafter returned to 
the Board.

In a July 1997 letter, the Board asked the veteran whether he 
wanted to submit additional argument and/or evidence.  A copy 
of the letter was sent to his representative.  In an August 
1997 letter, the veteran said that he had received recent 
treatment for right knee problems at the VA Medical Center 
(VAMC) in Omaha.  In August 1997, the representative 
requested a higher rating for the residuals of a right knee 
injury, then rated 20 percent disabling (the two separate 
10 percent ratings shown on the first page of this decision).  

In March 1998, the Board remanded the case to the RO for 
additional development.  Since then, the Board has 
reclassified the issues to include the separate evaluation 
for the right leg scar.


REMAND

VA medical reports of the veteran's treatment and evaluations 
from 1994 to 1998, including the report of a VA medical 
examination in April 1998, contain clinical findings 
pertinent to the veteran's service-connected right knee 
disability.  The January 1999 RO rating decision and related 
February 1999 supplemental statement of the case do not 
reflect consideration of these records.  All relevant records 
should be considered by the RO and made the subject of a 
supplemental statement of the case.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); 38 C.F.R. § 19.31 (1998).

The March 1998 Board remand asked the RO to schedule the 
veteran for a VA orthopedic examination to determine the 
severity of the veteran's right knee disability, including 
any functional impairment due to pain.  The report of the 
veteran's VA medical examination in June 1998 indicates that 
he has arthritis of the right knee most likely as a residual 
of the service-connected right knee disability.  The overall 
evidence indicates that the veteran's right leg pain and 
muscle atrophy are associated with various conditions, 
including spinal stenosis and avascular necrosis of the right 
hip, but the report of the June 1998 VA medical examination 
and related December 1998 addendum are inadequate to 
distinguish the functional impairment caused by pain, if any, 
attributable to the service-connected right knee disorder, 
from that attributable to the other disorders.  Under the 
circumstances, another addendum to the report of the June 
1998 VA medical examination is needed to ascertain the 
severity of the service-connected right knee condition, 
including any functional impairment due to pain, in order to 
evaluate the severity of this condition under the holdings of 
the Court in Deluca v. Brown, 8 Vet. App. 202 (1995).  The 
United States Court of Veterans Appeals has held that a 
remand by the Court or the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In that 
case, the Court held that the Board erred in failing to 
return a VA examination report as inadequate where the orders 
in a prior Board remand were not complied with.

The March 1998 Board decision asked the RO to consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), and 
VAOPGCPREC 23-97 (separate ratings for limitation of motion 
and instability of the same knee) in the evaluation of the 
claim for an increased rating for residuals of a right knee 
injury.  The January 1999 RO rating decision / supplemental 
statement of the case (SSOC) does not show consideration of 
these provisions, and it should.  Stegall, 11 Vet. App. 268.

Moreover, that decision indicates that the veteran has 
weakened movement and excess fatigability due to right hip 
pain and arthritis of the lumbar spine, but does not disclose 
the medical authority for that conclusion (i.e., that 
weakness and fatigability are due to arthritis rather than 
the service-connected knee injury residuals) or the 
conclusion that right knee arthritis is not service-
connected.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  VA has the duty to provide the 
veteran with an examination to obtain 
sufficient clinical findings to determine 
the severity of the residuals of the 
right knee injury.  DeLuca, 8 Vet. App. 
202.  In DeLuca, the Court held that in 
evaluating a service-connected 
disability, the Board erred in not 
adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic 
code based on limitation of motion does 
not subsume 38 C.F.R. §§ 4.40 and 4.45 
and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating 
based on a greater limitation of motion 
due to pain on use, including flare-ups.  
The Court remanded the case to the Board 
to obtain a medical evaluation that 
addressed whether pain significantly 
limits functional ability during flare-
ups or when the joint is used repeatedly 
over a period of time.  The Court also 
held that the examiner should be asked to 
determine whether the joint exhibited 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations were to be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  

The report of the June 1998 VA 
examination and related December 1998 
addendum should be returned to the 
examiner who conducted the examination 
for another addendum that contains (a) an 
opinion as to the existence and severity 
of any right knee instability, and 
whether such instability is the result of 
the service-connected right knee 
disability; and (b) an opinion as to the 
severity of the right knee limitation of 
motion and pain, including any functional 
limitation due to pain.  If the right 
knee pain is attributable to other 
disabilities, including the non-service-
connected (as of this date) arthritis of 
the right knee, the examiner should 
clearly express this opinion and 
delineate the symptoms specifically 
attributable to the service-connected 
right knee injury.  If it is the 
examiner's opinion that the arthritis of 
the knee was caused or increased by the 
service-connected knee disability, this 
should be clearly stated.  This opinion 
should reflect consideration of the May 
1993 VA letter attributing pain, give 
way, and quadriceps atrophy to the 
service-connected right knee condition.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report or addendum.  
If the requested information cannot be 
provided without examination of the 
veteran, he should be scheduled for such 
examination.

2.  After the above development, the RO 
should review the claim for increased 
evaluations for residuals of a right knee 
injury, currently rated as 10 percent 
disabling for musculoskeletal symptoms 
with a separate 10 percent rating for a 
right leg scar.  This review should 
reflect consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45; 4.118, 
Codes 7803, 7804, and 7805; and 
VAOPGCPREC 23-97 (specifically, whether a 
separate rating is warranted for 
instability under Diagnostic Code 5257).  
In addition, this review should formally 
grant or deny service connection for the 
arthritis in the right knee.

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case covering all 
relevant evidence not previously 
summarized in a prior statement of the 
case should be sent tot he veteran and 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










